Title: To Alexander Hamilton from James McHenry, 28 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department October 28th. 1799—
          
          I have the honor to enclose you appointments for Joshua Tennison and Thomas Burk as Cadets in the eighth regiment of Infantry. They are the Gentlemen mentioned in your letter of the 12th. instant.
          and am with great respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton
        